Citation Nr: 0321741	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-23 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1975.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating actions rendered since April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified at a November 
1997 hearing before a hearing officer and an April 1999 
hearing before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).

This case was previously before the Board in June 1999, on 
which occasion it determined that the veteran was not 
entitled to a schedular rating in excess of 50 percent for 
schizophrenia, paranoid type.  At the time of the Board's 
decision, the case was also remanded to the agency of 
original jurisdiction for additional development regarding 
whether an extraschedular rating was warranted for the 
veteran's psychiatric disability.  See VAOPGCPREC 6-96, 61 
Fed. Reg. 66749 (1996) (requiring that the Board remand the 
issue of entitlement to an extraschedular rating when further 
action by the RO is necessary); 38 C.F.R. § 20.1100(b) (2002) 
(The Board's remand of an issue/claim is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits as that issue/claims).  Such development 
having been completed, the case is again before the Board for 
appellate review.  Further discussion of whether the veteran 
is entitled to an increased disability rating under the 
schedular rating code will not be discussed herein, as a 
final decision was made by the Board in June 1999.

The record further reflects that the veteran filed a new 
claim for an increased rating for schizophrenia in October 
2000.  By a rating action, dated in March 2003, the RO 
granted the claim for an increased schedular rating for 
schizophrenia from 50 percent to 70 percent disabling.  The 
veteran was provided notice of this rating determination in a 
March 2003 Supplemental Statement of the Case (SSOC).  The 
notice provided with the SSOC advised that this was not a 
decision of the issue on appeal, and that a response to the 
additional information addressed in the SSOC was optional.  
The notice with the SSOC did not advise the veteran that it 
was the initial notice of the rating action granting an 
increase schedular rating for the service-connected 
psychiatric disability.  Further, the notice did not advise 
of his procedural rights, or the requirements for appellate 
review of the case.  Therefore, this aspect of the veteran's 
case is referred to the RO for the appropriate action to 
provide the veteran with proper notice of the March 2003 
rating determination that awarded a 70 percent disability 
rating for schizophrenia, so that the veteran may initiate an 
appeal (if he so desires) relative to that matter with the 
filing a notice of disagreement within one year from the date 
of notification.  See 38 C.F.R. § 20.201 (2002); see also 
38 C.F.R. § 19.31 (2002).  

Accordingly, the Board's appellate review will be limited to 
the issue listed on the title page.


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected schizophrenia, paranoid type, as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for submission of an extraschedular rating for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that through the issuance of the appealed 
rating decisions, a June 1999 Board Remand, a November 1999 
VA letter, and supplemental statements of the case dated in 
November 1999, September 2001, and March 2003, the veteran 
and his representative were provided notice of the 
information and evidence necessary to substantiate the 
veteran's claim in accordance with the governing VA law and 
regulations, including the VCAA.  By way of these same 
documents, the veteran and his representative were 
specifically informed of the cumulative evidence already 
having been previously provided to the VA, or obtained by VA 
on the veteran's behalf.  Similarly, the Board's Remand also 
served to inform the veteran that the Board was undertaking 
additional development and, in effect, notified the veteran 
of the evidence that VA would obtain, and the evidence that 
the veteran was expected to provide in support of the claim 
for extra-schedular consideration.  While the veteran was not 
specifically notified of what portion of the evidence that he 
would be responsible for submitting, it is apparent from the 
aforementioned documents that VA identified to the veteran 
the information and evidence necessary to support his claim, 
and then offered to assist him by assuming responsibility for 
obtaining such relevant evidence on the veteran's behalf.  In 
this context, the information and evidence that have been 
associated with the claims file consist of the veteran's 
post-service VA treatment records, reports of VA examinations 
provided to the veteran in connection with the current claim, 
and statements from the veteran in support of his claim.  
There is no identified evidence that has not been accounted 
for.  Thus, the Board finds that the VCAA with respect to the 
requirements to notify the veteran of the evidence needed to 
substantiate his claim as well as the party responsible for 
obtaining such relevant evidence are satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
under these circumstances, VA has satisfied both its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

In December 1996, the veteran filed a new claim for increase.  
At that time, service connection was in effect for 
schizophrenia, paranoid type, evaluated as 50 percent 
disabling.  In a March 2003 rating decision, the disability 
rating for this disability was increased to 70 percent 
disabling, effective from April 2002.

In support of this claim, VA treatment records, dating from 
January 1996 to March 2003, were obtained by the RO.  
Generally, these records show the veteran's complaints and/or 
treatment for, among other things, paranoia, anger, 
depression, and/or auditory hallucinations diagnosed as 
schizophrenia as well as poly-substance dependence (cocaine 
and alcohol), substance induced psychosis/mood disorder, 
antisocial personality disorder, and/or an adjustment 
disorder.  (See VA treatment records dated in January 1996, 
March 1996, December 1996, January 1997, February 19971, 
March 1997, April 1997, July 1997, October 1997, November 
1997, November 1999, January 2000, July 2000, August 2000, 
October 2000, November 2000, December 2000, February 2001, 
April 2001, May 2001, June 2001, September 2001, November 
2001, December 2001, January 2002, February 2002, March 2002, 
April 2002, May 2002, June 2002, July 2002, August 2002, 
September 2002, October 2002, November 2002, December 2002, 
January 2003, February 2003, and March 2003). 

VA treatment records, dated in August, October, and November 
2000, note that the veteran was working as a mechanic as well 
as the veteran's complaints that it was difficult to work.  
Similarly, May, September, and December 2001 VA treatment 
records note that the veteran was looking for work, 
interviewing, and/or taking computer courses at a local 
college that he completed in December 2001.

The records also show that the veteran, since January 1996, 
underwent five VA psychiatric hospitalizations.  (See records 
from VA hospitalizations for the periods from January 19, 
1996, to January 31, 1996, April 14, 1997, to April 24, 1997, 
April 26, 1997, to April 29, 1997, July 14, 1997, to July 17, 
1997, and April 4, 2002, to April 24, 2002).

In January 1996, the veteran underwent VA hospitalization 
secondary to increased feelings of agitation, depression, and 
homicidal ideation.  He also admitted to having auditory 
hallucinations.  It was also noted at that time that, while 
the veteran had a vague history of psychotic symptoms, he had 
a definitive history of polysubstance dependence.  The 
veteran also reported to be only sporadically compliant with 
taking his psychiatric medication.

A mental status examination disclosed the veteran had normal 
psychomotor activity and speech, no homicidal or suicidal 
ideation, alert and oriented in all three spheres, and fair 
insight and judgment.  However, his affect, while stable, was 
inappropriate, he had a euthymic mood, his though process had 
looseness of association and paranoid ideation, and he had 
auditory hallucinations.

A social history noted that the veteran had a high school 
education, had worked in a warehouse in the past, had not 
been gainfully employed in the last five years, he lived with 
his wife and one adult child, and admitted to using cocaine 
and alcohol.

During the veteran's hospitalization, it was noted that the 
veteran showed a moderate response to a new anti-depressant 
with being more energetic and responsive as well as his 
psychosis subsiding and he no longer complained of auditory 
hallucinations.  

At the time of discharge, it was opined that, the veteran 
showed some very good improvement with no longer being 
actively psychotic and denied homicidal and suicidal 
ideation.  It was also noted that he looked forward to 
returning home to his wife.  The discharge diagnoses were a 
psychiatric disorder not otherwise specified, rule out 
paranoid schizophrenia, cocaine and alcohol dependence, and 
an antisocial personality disorder.  The global assessment of 
functioning score was 30 at the time of admission and 55 at 
the time of discharge.  It was indicated that the veteran's 
psychosocial stressors were of mild severity.

At the time of the veteran's first April 1997 VA 
hospitalization, he was admitted secondary to auditory 
hallucinations.  He described the voices as being many voices 
and that they were telling him to "watch out for a 
cockroach."  He also reported homicidal ideation for a 
friend, but did not have a plan.  He indicated that he had 
had a fight with a group of guys who were talking against his 
wife.  He indicated that he was not suicidal or homicidal at 
that time.  He reported paranoid ideations and admitted to 
ideas of reference and some grandiose delusions.  He reported 
symptoms of hopelessness, helplessness, and worthlessness.  
He had disturbances of appetite, but his sleep was good.  He 
also stated that his energy levels were low.  

A mental status examination disclosed that the veteran was 
alert and oriented times four.  He was disheveled.  Speech 
was slow and somewhat slurred at times.  Attention and 
concentration were fair.  His eye contact was fair.  No 
unusual movements of behavior were noted.  The veteran 
appeared guarded and withdrawn, walking around suspiciously.  
The examination was positive for auditory hallucinations.  He 
denied suicidal or homicidal ideations.  He also denied 
paranoid ideations or ideas of reference.  His mood was 
rather dysphoric and his affect was appropriate to mood.  

A history noted that the veteran lived with his wife and was 
unemployed through December 1996.  It was also noted that he 
had a history of polysubstance abuse.  

A vocational assessment conducted just prior to the veteran's 
discharge noted that the veteran had a high school education, 
worked in the Army as a mechanic, worked loading trucks in 
the 1980's, did building maintenance from 1989 to 1990, and 
in 1996 packaged juice for three weeks and sorted good for 
Goodwill for one month.  It was concluded that the veteran 
had a very limited work history and was not considered a 
feasible candidate for competitive employment for the short-
term. 

At the time of discharge, he complained of headaches, but was 
fairly vague about them.  He denied auditory and visual 
hallucinations and suicidal and homicidal ideations.  He was 
cooperative and compliant, but remained somewhat guarded.  
The diagnoses were substance-induced psychosis, polysubstance 
abuse and dependence, and schizophrenia, chronic paranoid 
type.  The global assessment of functioning score was 30 at 
the time of admission and 50 at the time of discharge.  It 
was indicated that the veteran's psychosocial stressors were 
of mild to moderate severity.

At the time of the veteran's second April 1997 VA 
hospitalization, it was indicated that he had been brought in 
by his wife with the chief complaint of possible drug 
overdose, being lethargic, weak, and having difficulty with 
walking.  The veteran's wife stated that the veteran had 
experienced thoughts of suicide since the previous hospital 
discharge.  She denied that he had any recent use of cocaine.  

A mental status examination disclosed that the veteran 
admitted to hearing voices.  He avoided eye contact when 
discussing suicidal ideations or topics relating to his 
psychiatric problems.  He was able to maintain eye contact 
when discussing his possible somatic illnesses.  His recent 
memory and immediate recall were intact.  Thought processes 
were either clear and goal oriented or loose as the veteran 
wished.  The veteran denied suicidal or homicidal ideations 
and audio and visual hallucinations. 

Prior to discharge, the veteran showed no evidence of 
depression.  He was eating and sleeping well and had good 
energy.  The diagnoses were adjustment disorder, rule out 
malingering, alcohol dependence, history of schizophrenia, 
and narcissistic and antisocial personality disorder.  It was 
noted that his stressors were of moderate severity.  The 
global assessment of functioning score was 35 on admission 
and 65 prior to discharge.

On VA hospitalization in July 1997, the veteran reported that 
he was feeling suicidal for several months.  He related 
having occasional thoughts of harming his wife, but that he 
did not have any such thoughts at the time of admission.  He 
complained of auditory hallucinations telling him to kill 
himself and also having ideas of reference and thought 
insertion.  

On mental status evaluation, the veteran was alert and 
oriented times four.  He was disheveled in appearance, 
hygiene, and grooming.  His speech was mumbling, low, and 
slurred.  He was incoherent at times.  His behavior was 
cooperative.  His concentration was fair.  Eye contact was 
avoided, but sometimes good.  His mood and affect were bland 
and indifferent.  He had flight of ideas, looseness of 
association, and tangentiality.  The veteran displayed 
suicidal ideation and paranoid delusions.  He thought people 
were talking about him.  His insight was good and his 
judgment fair.  It was reported that the veteran was somewhat 
manipulative.  He was friendly and complained of auditory 
hallucinations, but no suicidal ideations.  

A history taken at this time also noted that the veteran was 
married for 15 years but was seeking a divorce.  It was also 
noted that he was unemployed, with his longest single period 
of work being a 3-month period in building maintenance.

During the course of his hospitalization, the veteran's mood 
gradually improved.  His mood was less dysphoric and his 
affect more full.  The diagnoses were psychosis, not 
otherwise specified, substance induced mood disorder, and 
history of alcohol dependence.  His psychosocial stressors 
were of moderate severity.  The global assessment of 
functioning score was 40 on admission and 60 at the time of 
discharge.

The veteran was again admitted to a VA hospital in April 
2002.  It was indicated at that time that he was admitted 
secondary to auditory hallucinations and increased arguments 
with his wife.  The veteran also reported that he could not 
return home because he was afraid he would hurt his wife or 
someone else.  Nonetheless, the veteran reported that prior 
to this week he had been compliant with his medication and 
doing okay.

On mental status evaluation, the veteran's behavior was 
cooperative.  He was disheveled in appearance and poorly 
groomed.  His speech, while normal in rate, tone, quality, 
and speed was occasionally mumbled.  Mood was angry and 
frustrated.  Affect was irritable.  Thought process was 
mildly disorganized.  He had neither homicidal nor suicidal 
ideation.  He admitted to auditory hallucinations and 
paranoid ideation.  His insight and judgment were impaired.

During the course of his hospitalization, the veteran 
symptoms resolved, he reported that he was ready to go home, 
he denied homicidal or suicidal ideation, but admitted to 
auditory hallucinations, and denied any visual hallucinations 
or paranoid ideation.  The diagnoses were schizophrenia and 
alcohol abuse versus dependence.  His psychosocial stressors 
were of moderate severity.  The global assessment of 
functioning score was 25 on admission and 40 at the time of 
discharge.

Next, a review of the record on appeal shows that the veteran 
underwent three VA examinations during the pendency of his 
appeal.  At the February 1997 VA examination, the veteran 
related that he was on medication for a psychiatric disorder.  
He reported nervousness.  He denied hallucinations or 
paranoid ideations.  He stated that his sleep was fine and 
his appetite good.  

A mental status examination revealed that the veteran was 
alert and oriented times four.  He was casually dressed.  He 
had good personal eye contact and was cooperative.  No 
psychomotor or agitation or retardation was noted.  He had 
slurred speech which might be symptoms from his medication.  
His affect was full and appropriate.  His thought process was 
coherent and organized.  There was no suicidal or homicidal 
ideation. The veteran indicated that he occasionally heard 
voices.  His insight and judgment were fair.  The diagnostic 
impressions were psychotic disorder, not otherwise specified, 
and alcohol and cocaine dependence.  The global assessment of 
functioning score was about 50.  It was reported that the 
veteran was occupationally and socially impaired due to his 
mental, drug, and alcohol problems.

The veteran next underwent a VA examination in December 2000.  
At that time, the veteran complained of hearing voices, 
having homicidal ideation without a plane, and of headaches.  
Next, it was noted that the veteran received mental health 
treatment at VA once a month and was taking three psychiatric 
medications.

As to his employment history, the veteran reported that he 
had been employed for the last three or four months working 
as a machine operator 30 to 40 hours a week.  In the past, he 
had also worked in warehouses and at other machine shops, 
with his longest single period of employment two to three 
years.

On psychiatric examination, thought content was neutral, he 
had difficulty with completing memory testing, and he 
described auditory hallucinations, but without any current 
signs of hallucinations.  The veteran was oriented in all 
spheres, intelligence was within normal limits, judgment and 
insight were intact, and there was no evidence of impaired 
reality testing.  The diagnoses were paranoid schizophrenia 
in remission and polysubstance abuse presumably in remission.  
His global assessment of functioning score was 70 with "mild 
mental symptoms and impairment."  Thereafter, it was opined 
that "[t]he veteran is currently engaged in essentially full 
time employment as a machine operator, despite his mental 
symptoms.  His overall mental impairment would be estimated 
to be 'slight.'"

The veteran underwent his last VA examination in December 
2002.  At that time, the veteran complained of hearing 
voices, difficulty sleeping, and a decreased social life.  On 
psychiatric examination, orientation, communication, and 
speech were normal and there were no evidence of panic 
attacks.  However, appearance, hygiene, and behavior were 
inappropriate, mood, affect, thought process and judgment 
were abnormal, impulse control was impaired, delusions and 
hallucinations were present, and memory was moderately 
abnormal.  In addition, it was opined that the veteran's 
depression affected his ability to function independently. 

The examiner opined that the veteran had occasional 
difficulty in performing daily activities, had problems 
establishing and maintaining effective work relationships, 
his paranoia and auditory hallucinations affected his ability 
to get along with supervisors and co-workers, he had a 
diminished social life, and he had a problem understanding 
simple and complex commands.  However, he was not a danger to 
himself or others.  His global assessment of functioning 
score was 51.  

The veteran testified at two personal hearings, one in 
November 1997 before a RO hearing officer and one in April 
1999 before the undersigned.  At the November 1997 hearing, 
the veteran reported that he was seen by VA either once every 
month or once every three months for Haldol shots in addition 
to his daily medication.  Next, the veteran reported that he 
was not employed and does not work either because of knee 
problems or hearing voices.  The veteran also reported that 
he hears voices every day and that without his medication he 
would not be able to function.  In addition, at the April 
1999 hearing, the veteran also reported that he could not 
work because of residuals of a head gunshot wound.  Next, the 
veteran reported that he had been married for approximately 
18 years and they had a pretty good relationship.  He also 
reported that he last worked one month prior to the hearing.

In addition, the veteran reported in a November 2000 
statement in support of claim that he had worked full time as 
a machine operator since August 2000.

Analysis

Pertinent regulation provides that, in exceptional cases, 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Chief Benefits Director or the 
Director for Compensation and Pension Service for 
consideration of an "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Review of the veteran's medical history and employment 
history leads the Board to determine there is no evidence 
that the service-connected psychiatric disability presents an 
exceptional of unusual disability picture.

The record evidence shows that the veteran was hospitalized 
for the periods from January 19, 1996, to January 31, 1996; 
April 14, 1997, to April 24, 1997; April 26, 1997, to 
April 29, 1997; July 14, 1997, to July 17, 1997; and April 4, 
2002, to April 24, 2002.  As such, the Board acknowledges 
that the veteran has been hospitalized five times since 
January 1996, and; as such, these periods of hospitalization 
lasted only a few days - 13 days of hospitalization in 
January 1996, 11 and 4 days of hospitalization in April 1997, 
4 days of hospitalization in July 1997, and 21 days of 
hospitalization in April 2002.  In fact, the record on appeal 
shows that these hospitalizations led to a total loose of 
only one and a half months in the last seven years.  
Significantly, while the veteran did undergo five VA 
psychiatric hospitalizations, the record on appeal also 
reflects that such were sporadic in nature with a more than 
one-year gap between the veteran's initial periods of 
hospitalization in 1996 and 1997, and an almost five year gap 
between the veteran's two most recent periods of 
hospitalization.  

Moreover, while the record on appeal shows that the veteran 
historically reported that he had difficulty obtaining and 
retaining employment, and the April 1997 vocational 
assessment concluded that the veteran had a very limited work 
history and was not considered a feasible candidate for 
competitive employment for the short-term, the more recent 
records show the veteran was employed full-time as a machine 
operator from at least August to December 2000.  (See 
statement in support of claim received in November 2000; VA 
treatment records dated from October to November 2000; and VA 
examination report dated in December 2000.)  Subsequent VA 
treatment records also noted that the veteran was looking for 
work, interviewing, and/or taking computer courses at a local 
college.  (See VA treatment records dated in May, September, 
and December 2001).  They also show that he completed those 
computer courses in December 2001.  Id.  

Similarly, the record on appeal does not show that the 
veteran's problem obtaining and retaining employment were 
caused solely by his service-connected schizophrenia as 
opposed to his non-service connected poly-substance 
dependence, personality disorder, headaches, and/or knee 
problems.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (the Court has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.).  

Furthermore, a review of the record on appeal is negative for 
a medical opinion, either provided at the time of the 
veteran's five psychiatric hospitalizations or at his three 
VA examinations, that his service connected schizophrenia, 
acting alone, caused the veteran marked interference with 
employment.  Id.  In fact, the December 2000 VA examiner 
opined that "[t]he veteran is currently engaged in 
essentially full time employment as a machine operator, 
despite his mental symptoms.  His overall mental impairment 
would be estimated to be 'slight.'"  Likewise, while the 
December 2002 VA examiner opined that the veteran's 
schizophrenia caused the veteran to have problems 
establishing and maintaining effective work relationships and 
the paranoia and auditory hallucinations affected his ability 
to get along with supervisors and co-workers, the examiner 
did not say it caused him to be unable to obtain and maintain 
employment.  

The Board therefore finds that weight of the evidence shows 
that the veteran's adverse psychiatric symptomatology 
improved and/or stabilized during each of his periods of 
hospitalization due to his being compliant with medication 
and treatment during these hospital stays.  The Board also 
finds that the frequency and duration of the veteran's 
hospitalizations does not take him outside the norm of other 
veteran's who receive similar disability compensation for 
service connected disabilities and the veteran has been 
adequately compensated under the regular scheduler standards 
for the interference caused his service connected psychiatric 
disability.  

Accordingly, although the veteran has described his adverse 
symptomatology as being so bad that he cannot work, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2002).  The current evidence of record does not demonstrate 
that his schizophrenia, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment not dully compensated by the former 50 
percent, and the current 70 percent, disability rating 
assigned by the RO to the veteran's service connected 
schizophrenia.  Thus, it is undisputed that his service-
connected schizophrenia has an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing exceptional or unusual disability not 
contemplated by the former 50 percent, and the current 70 
percent, disability rating already assigned the veteran, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

